Case 1:16-cv-05633-ARR-JO Document 200-1 Filed 09/06/19 Page 1 of 2 PageID #: 3346




                               Exhibit A
9/3/2019Case   1:16-cv-05633-ARR-JO          Document
                         Fong & Wong, P.C. Mail              200-1
                                                - Joes Shanghai          Filed
                                                                ❷ // Consent      09/06/19
                                                                             for Extension       Page
                                                                                           of Time         2 of 2 PageID
                                                                                                   to File Attorneys'           #: 3347
                                                                                                                      Fee Application



                                                                                                    David Horowitz <dh@fwatty.com>



  Joes Shanghai ❷ // Consent for Extension of Time to File Attorneys' Fee Application
  David Horowitz <dh@fwatty.com>                                                      Tue, Aug 20, 2019 at 4:49 PM
  To: Troy Law <troylaw@troypllc.com>
  Cc: Ping Chan <pchan@fwatty.com>, Robert Wong <rww@fwatty.com>, David Horowitz <dh@fwatty.com>

    Mr. Troy, Under FRCP 54(d) you are already barred. I do not agree to an extension of me.
    David
    On Tue, Aug 20, 2019 at 1:00 PM Troy Law <troylaw@troypllc.com> wrote:
     Dear Mr. Horowitz,

      Do you agree to a brief extension of time for Plaintiffs to file the Motion for Attorneys' Fees, for 14 days?

      We ask because we are currently hard at work to get a client of ours out of prison and it has consumed a lot of our
      energies and efforts to coordinate.

      Troy Law
      /mh

                                                               TROY LAW
                                                   Attorneys & Counselors at Law
                          Queens: 41-25 Kissena Blvd., Suite 119, Flushing, NY 11355 Tel: (718) 762-1324
                         Taipei: 11F, No. 372, Linsen N. Rd., Taipei City 10446, Taiwan Tel: +886-2-2571-2572

                                                            蔡鴻章律師事務所
                            *Our firm does not accept paper or fax correspondence, including service and
                                       production of documents, which must be sent by e-mail
                            *We do not keep originals or copies of clients, clients shall retain all their own


    --
    David B. Horowitz, Esq.
    Fong & Wong, P.C.
    254 Canal Street, Suite 2002
    New York, NY 10013
    T: (212) 966-6668
    F: (212) 334-6759

    Confidentiality Notice: This e-mail message (and any attachments hereto) is intended only for the use of the named
    recipient(s) and may contain legally privileged attorney-client information and/or confidential or proprietary information,
    and/or may contain attorney work product, that is exempt from disclosure under applicable law. If you have received this
    message in error or you are not the named recipient(s), you may not review, disseminate, distribute or copy this message
    (or any attachments hereto) and we request that you please immediately notify the sender by reply e-mail and delete this
    e-mail message and any attachments from your computer. Thank you.




https://mail.google.com/mail/u/0?ik=2af8877013&view=pt&search=all&permmsgid=msg-a%3Ar-7187918956088771846&dsqt=1&simpl=msg-a%3Ar-7…       1/1
